DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group B in the reply filed on 2/7/22 is acknowledged.
Applicant amended claims 1 and 16 so they are not in non-elected groups A and C, because the amendment removed the characteristics of those groups. The amendment did not place claims 1-4 and 16-20 into group B by including all of the characteristics of group B. Claims 1-4 could be considered as a new group D, and claims 16-20 could be considered as a new group E. However, the new groups B, D, and E are not all restrictable from each other. Thus, the restriction requirement as set forth on 1/6/22 is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the select paragraphs of pre-AIA  35 U.S.C. 102, some of which form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1-3, 5, 7-12, 16, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 102(a) and 102(e) as being anticipated by US 2011/0175199 A1 (“Lin”).

Lin teaches:

    PNG
    media_image1.png
    380
    702
    media_image1.png
    Greyscale


1. A method of making a triple well isolated diode (see e.g. Fig. 3) comprising: 

forming a buried layer 104 in a substrate 102 (para 25 “the NBL 104 is formed by implanting ions of a suitable impurity species into the semiconductor substrate 102”), wherein the buried layer has a second conductivity type (n-type) and the substrate has a first conductivity type (p-type, para 25; para 18) opposite to the second conductivity type; 

forming an epi-layer over the substrate and the buried layer, wherein the epi-layer has the first conductivity type (para 25 “a p-type semiconductor material is epitaxially grown from the NBL 104“); 

forming a first well (e.g. any of individually of 110, 108, 114, or combinations thereof; e.g. 108/110) in the epi-layer, wherein the first well has the second conductivity type, 

forming a second well 116 in the epi-layer, wherein the second well has the first conductivity type and surrounds (it surrounds laterally, in the same way the Applicant uses the term) the first well; 

forming a third well 118 in the epi-layer, wherein the third well has the second conductivity type and surrounds the second well, and a sidewall of the third well contacts a sidewall of the second well,

forming a deep well 106 in the epi-layer, wherein the deep well has the first conductivity type and extends beneath the first well to electrically connect to the second well on both sides of the first well; 

forming a first plurality of isolation features (innermost two 134s) between the first well and the second well (the use of “plurality” is the same as Applicants’, see Fig. 1, where two are shown in cross-sectional view); and 
forming a second plurality of isolation features (outermost two 134s) between the third well and the epi-layer (the use of “plurality” is the same as Applicants’, see Fig. 1, where two are shown in cross-sectional view).  

2. The method of claim 1, wherein forming the third well comprises forming the third well to electrically connect to the second well along an entire outside surface of the second well (Fig. 3).  

3. The method of claim 1, wherein at least one of forming the first well, forming the second well or forming the third well uses a photolithography process (at least part of one of these wells is formed the photolithography, see para 35; also see implicit discussion elsewhere of implantation masks, which are known in the art to be a part of photolithography, e.g. para 32-33).  

5. A method of making a triple well isolated diode comprising: 

growing an epi-layer (para 25 “a p-type semiconductor material is epitaxially grown from the NBL 104“) over a substrate 102, wherein the epi-layer and the substrate have a first conductivity type (p-type, para 25; para 18); 

implanting (see e.g. para 32, 19, 22, 24-25) a first well (e.g. any of individually of 110, 108, 114, or combinations thereof; e.g. 108/110) in the epi-layer, wherein the first well has a second conductivity type (n-type) opposite the first conductivity type; 

implanting (see e.g. para 29-30, 24-25) a second well 116 in the epi-layer, wherein the second well has the first conductivity type (p-type), and a first sidewall of the second well contacts a sidewall of the first well (Fig. 3); 

implanting (see e.g. para 27, 24-25) a third well 118 in the epi-layer, wherein the third well has the second conductivity type (n-type), and a sidewall of third well contacts a second sidewall of the second well (Fig. 3); 

implanting (see e.g. para 32, 24-25) a deep well 106 in the epi-layer, wherein the deep well has the first conductivity type (p-type), and the deep well extends beneath the first well and electrically connects to the second well on both sides of the first well (Fig. 3); 

forming a first isolation feature (e.g. one of the inner two 134s) between a portion of the first well and a first portion the second well; and 

forming a second isolation feature (e.g. one of the two outer 134s) between a portion of the third well and a portion of the epi-layer.  

7. The method of claim 5, wherein implanting the second well comprises implanting the second well to a greater maximum depth than a maximum depth of the first well (Fig. 3).  

8. The method of claim 5, further comprising implanting a buried layer 104 in the substrate (Fig. 3).  

9. The method of claim 8, wherein implanting the buried layer comprises implanting the buried layer having the second conductivity type (n-type).  

10. The method of claim 8, wherein implanting the second well comprises implanting the second well to contact the buried layer (Fig. 3).  

11. The method of claim 5, wherein implanting the deep well 106 comprises implanting the deep well physically separated from the third well 118 (Fig. 3).  

12. The method of claim 5, further comprising implanting a first contact region 114 into an upper surface of the first well.  

16. A method of making a triple well isolated diode comprising: 
implanting a buried layer 104 in a substrate 102; 
growing an epi-layer (para 25) over the substrate; 
forming a plurality of isolation features 134 in the epi layer; 
implanting (see e.g. para 32, 19, 22, 24-25) a first well (e.g. any of individually of 110, 108, 114, or combinations thereof; e.g. 108/110) in the epi-layer; 
implanting (see e.g. para 29-30, 24-25) a second well 116 in the epi-layer, wherein a first isolation feature of the plurality of isolation features separates a portion of the second well from a portion of the first well (Fig. 3); 

implanting (see e.g. para 27, 24-25) a third well 118 in the epi-layer, wherein a sidewall of third well contacts a sidewall of the second well (Fig. 3); and 
implanting (see e.g. para 32, 24-25) a deep well 106 in the epi-layer, wherein the deep well extends beneath the first well and electrically connects to the second well on both sides of the first well (Fig. 3) and the deep well extends below a portion of the second well (the bottommost portion of 106 is below, at a lower vertical level, than an upper portion of the second well 116).

18. The method of claim 16, wherein implanting the third well comprises implanting the third well such that a second isolation feature of the plurality of isolation features separates a portion of the third well from a portion of the epi layer (Fig. 3).  

19. The method of claim 16, wherein implanting the deep well comprises implanting the deep well having a lower dopant concentration than the first well (the deep well is p-type; at least part of the first well, in 110, is N+ type; it is well known in the art that nomenclature of P+ or N+ are higher dopant concentrations than P or N).  

20. The method of claim 16, wherein implanting the third well comprises implanting the third well using a same dopant type as implanting the first well (both the third well and the first well are implanted to n-type; see e.g. para 27, 32).


Claim(s) 1-2, 4, 16, 18, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2005/0245020 A1 (“Zhu”).

Zhu teaches:

    PNG
    media_image2.png
    399
    519
    media_image2.png
    Greyscale

1. A method of making a triple well isolated diode 10 comprising: 

forming a buried layer 13 in a substrate 12, wherein the buried layer has a second conductivity type (n-type) and the substrate has a first conductivity type (p-type) opposite to the second conductivity type; 

forming an epi-layer (para 22, “Then a second P-type epitaxial layer may be deposited overlying the N-type buried layer. This second P-type epitaxial layer may serve a similar function as the P- region 24 illustrated in FIG. 1.”) over the substrate and the buried layer, wherein the epi-layer has the first conductivity type; 

forming a first well 22 in the epi-layer, wherein the first well has the second conductivity type (n-type), 

forming a second well 20/24 in the epi-layer, wherein the second well has the first conductivity type and surrounds the first well (Fig. 1); 

forming a third well 16 in the epi-layer, wherein the third well has the second conductivity type (n-type) and surrounds the second well (Fig. 1), and a sidewall of the third well contacts a sidewall of the second well (Fig. 1),

forming a deep well 26 in the epi-layer, wherein the deep well has the first conductivity type (p-type) and extends beneath the first well to electrically connect to the second well on both sides of the first well (Fig. 1); 

forming a first plurality of isolation features 18 and 19 between the first well and the second well (they are between part of the first well, i.e. 32, and the second well); and 

forming a second plurality of isolation features 14 between the third well and the epi-layer.  

2. The method of claim 1, wherein forming the third well comprises forming the third well to electrically connect to the second well along an entire outside surface of the second well (Fig. 1).  

4. The method of claim 1, further comprising: connecting the second well and the third well to an input voltage (anode 42; 34 may be shorted to the anode, para 16); and connecting the first well to an output voltage (cathode 40).  

16. A method of making a triple well isolated diode 10 comprising: 
implanting a buried layer 13 in a substrate 12; 
growing an epi-layer (para 22, “Then a second P-type epitaxial layer may be deposited overlying the N-type buried layer. This second P-type epitaxial layer may serve a similar function as the P- region 24 illustrated in FIG. 1.”) over the substrate; 
forming a plurality of isolation features (18, 19, 14) in the epi layer; 
implanting a first well 22 in the epi-layer; 
implanting a second well 20/24 (at least portion 20 is implanted) in the epi-layer, 
wherein a first isolation feature of the plurality of isolation features separates a portion of the second well from a portion of the first well (they are between part of the first well, i.e. 32, and the second well); 
implanting a third well 16 in the epi-layer, wherein a sidewall of third well contacts a sidewall of the second well (Fig. 1); and 

implanting a deep well 26 in the epi-layer, wherein the deep well extends beneath the first well and electrically connects to the second well on both sides of the first well (Fig. 1), and the deep well extends below a portion of the second well (the bottommost portion of 26 is below, at a lower vertical level, than an upper portion of the second well 20/24. For example, the very bottom of 26 is at a lower vertical level than the part of the second well near the interface 20/24.).  

18. The method of claim 16, wherein implanting the third well comprises implanting the third well such that a second isolation feature 14 of the plurality of isolation features separates a portion of the third well from a portion of the epi layer (Fig. 1).  

20. The method of claim 16, wherein implanting the third well comprises implanting the third well using a same dopant type as implanting the first well (see e.g. para 22).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claim(s) 6 and 13-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin, as applied to claim 5, above, and further in view of Zhu.
Lin teaches claim 5, but not: 

6. The method of claim 5, wherein the forming of the first isolation feature is prior to implanting the first well.  
13. The method of claim 12, further comprising implanting a second contact region into an upper surface of the second well, 
wherein the first isolation feature separates the first contact region from the second contact region.  
14. The method of claim 13, further comprising implanting a third contact region into an upper surface of the third well, wherein the third contact region contacts the second contact region.

	Zhu teaches, or suggests as obvious to one of ordinary skill in the art, in combination with Lin:

6. The method of claim 5, wherein the forming of the first isolation feature is prior to implanting the first well (para 22, “Alternate embodiments of the present invention may use any appropriate alternate processing steps, in any appropriate order, to form various embodiments of semiconductor device 10”).  
13. The method of claim 12, further comprising implanting a second contact 30 region into an upper surface of the second well 20, wherein the first isolation feature separates the first contact region from the second contact region (18 is between part of the first well, i.e. 32, and the second well).  
14. The method of claim 13, further comprising implanting a third contact region 34 into an upper surface of the third well 16, wherein the third contact region contacts the second contact region (anode 42; 34 may be shorted to the anode, para 16).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the invention of Zhu to the invention of Lin.
The motivation to do so is that the combination produces the predictable results of allowing flexibility for other processing step orders (para 22) and to allow for electrical contact of each region, which allows shorting together of various regions to control the current flows between regions, including the parasitic flows (para 16-18).


Claim(s) 17 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhu.
Zhu teaches claim 16, but not explicitly: 
17. The method of claim 16, wherein the implanting the deep well comprises implanting the deep well after implanting the first well.  
19. The method of claim 16, wherein implanting the deep well comprises implanting the deep well having a lower dopant concentration than the first well.  

	However, one of ordinary skill in the art would have found the teachings of Zhu to render obvious:

17. The method of claim 16, wherein the implanting the deep well comprises implanting the deep well after implanting the first well (para 22, “Alternate embodiments of the present invention may use any appropriate alternate processing steps, in any appropriate order, to form various embodiments of semiconductor device 10”).  
19. The method of claim 16, wherein implanting the deep well comprises implanting the deep well having a lower dopant concentration than the first well (first well 22 has a concentration of 3x1016-6x1016, while deep well 26 has a lower overall range of 2x1016 - 5 x 1016, see para 19-20; it is well within the skill of one of ordinary skill in the art to choose values from an overall smaller range and from an overall larger range that fall in the claimed relationship).  
While the cited prior art does not explicitly disclose the particular claimed value, the teachings therein would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization.
The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values).  Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  It has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (in re Aller). Thus, concentrations are a result-effective variable because they contribute to the overall operation of semiconductor devices , it would have been obvious to one of ordinary skill in the art to optimize the value, which would have been found with routine experimentation and optimization. 
 See MPEP 2144.04(IV) and 2144.05(II), Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955).

Claim(s) 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin in view of US 2004/0155257 A1 (“Yashita”).
Lin teaches claim 5, but not further comprising implanting a fourth contact region into an upper surface of the epi layer, wherein the second isolation feature separates the fourth contact region from the third contact region.
Yashita teaches 


    PNG
    media_image3.png
    397
    518
    media_image3.png
    Greyscale


implanting a fourth contact region (P+ above 54b, cover figure) into an upper surface of the epi layer. In combination with Lin, the second isolation feature would separates the fourth contact region (at an equivalent of exterior to the leftmost 134 in Lin, connecting to 124) from the third contact region.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the invention of Yashita to the invention of Lin.
The motivation to do so is that the combination produces the predictable results of allowing for electrical contact of each region such as the region 124 and 102 of Lin, e.g. for grounding to isolate the diode from other devices in the wafer (Yashita, para 29).

Response to Arguments
Applicants arguments have been considered but are not persuasive. Applicant argues that Lin does not disclose “forming a second plurality of isolation features between the third well and the epi-layer” (remarks, 4/1922, pages 8-9). This is not persuasive. Lin teaches (para 25) “In one exemplary embodiment, fabrication of the vertical Zener diode 100 begins with a wafer having a silicon-based semiconductor substrate 102, which can be a lightly or moderately doped p-type material. Next, the NBL 104 is formed by implanting ions of a suitable impurity species into the semiconductor substrate 102 to form an n-type region corresponding to the NBL 104. Thereafter, a p-type semiconductor material is epitaxially grown from the NBL 104. In certain embodiments, this p-type epitaxial material is grown to a thickness between approximately 0.5 to 5.0 microns. This p-type epitaxial material can then be used as the foundation for the other wells and implant regions of the vertical Zener diode 100, but the epitaxial material is not required for forming the vertical Zener diode 100. In other exemplary embodiments, a relatively thick p-type semiconductor substrate 102 could be used as the foundation for the various wells and implant regions of the vertical Zener diode 100. Indeed, the various regions and implants used to form the vertical Zener diode 100 could be achieved by implanting appropriate dopants into a bulk semiconductor substrate.” It would be clear to one of ordinary skill in the art that Lin is teaching that the second embodiment would be to only form wells by implanting into a bulk substrate; alternatively, in the first embodiment, the NBL is formed in the substrate; then epitaxial growth from the substrate (including the NBL but adjacent regions) occurs to form p-material. Then, wells (p-type or n-type) can be formed therein. One of ordinary skill in the art understands that epitaxial growth occurs everywhere that the starting material is present, and the starting material is the p-substrate 102 itself, with some n-ions thereon (in NBL 104). Thus, everything above 102/104 is initially p-type, unless further doped. For example, 106 is p-type, 108 was p-type but is n-doped, 124 is p-type, etc. Thus, Lin does indeed teach to one of ordinary skill of the art the isolation regions (outermost two 134s) between the third well 118 and the epi-layer (i.e. portions thereof at e.g. 124, or peripherally further outward therefrom). 
Applicant argues that Zhu does not disclose forming isolation features between the third well and the epi-layer (para 10). This is not persuasive. Zhu forms 14, which “may be used to surround diode 10. Dielectric layer 14 forms an electrical isolation barrier which may be used to electrically isolate diode 10 from the rest of the integrated circuit” (para 9). 14 isolates the diode “from the rest” of the IC. Thus, it would be clear to one of ordinary skill in the art that the wavy lines at the sides of the figure indicate, as is the convention, that only part of the device 10 is shown, and that “the rest of the IC” is laterally outside of 14. Thus, 14 is indeed an isolation feature between the third well 16 and the epi-layer (“rest of the IC” that is formed laterally outside of 14 outside the wavy lines, in what para 22 describes as “a second p-type epitaxial layer… deposited overlying the N-type buried layer”). 14 is formed by “etching” [the substrate and layers thereon, including the claimed epi layer] “and oxide deposition” (see para 22).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Parendo/Primary Examiner, Art Unit 2819